PER CURIAM.
Appellant/husband appeals from a judgment denying his petition to modify and from an award to appellee/wife of $4,200.00 for arrearages of alimony and child support. Appellee cross-appeals from the amount of arrearages awarded her and from the court’s refusal to award attorney’s fees.
After carefully reviewing the record and all points raised on appeal and cross-appeal, we have concluded that no reversible error has been demonstrated. Accordingly, the judgment appealed is affirmed.
Affirmed.